DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland 2010/0230958.
In regard to claims 1 and 12, Holland discloses a connection and method comprising:
a first expandable tubular member 702 (see fig. 8c) comprising a first screw threadform 704 defined by a first plurality of crests, a first plurality of roots, and a first plurality of flanks, wherein each flank separates each crest from each root, and wherein the first plurality of crests and roots are substantially axial to the first expandable tubular member and the first plurality of flanks are substantially radial to the first expandable tubular member (screw thread form 704 discloses roots and crests that are “substantially” axial and also flanks “substantially” radial, Holland also disclose a thread where the roots are axial and the flanks are radial in figs. 59a-c); and
a second expandable tubular member 602 comprising a second screw threadform 604 defined by a second plurality of crests, a second plurality of roots, and a second plurality of flanks, wherein each flank separates each crest from each root, and wherein the second plurality of crests and roots are substantially axial to the second expandable tubular member and the second plurality of flanks are substantially radial to the second expandable tubular member (screw thread form 604 discloses roots and crests that are “substantially” axial and also flanks “substantially” radial, Holland also disclose a thread where the roots are axial and the flanks are radial in figs. 59a-c);
wherein the first expandable tubular member and the second expandable tubular member are configured to connect when the first threadform engages with the second threadform in a first position (see fig. 8c); and wherein clearances are formed between the first plurality of flanks and the second plurality of flanks after the first and second expandable tubular members connect in the first position (see fig. 8c),
a first flank and a second flank of the first plurality of flanks define a first groove of the first expandable tubular member with a first clearance width, and a third flank and a fourth flank of the first plurality of flanks define a second groove of the first expandable tubular member with a second clearance width, and the first clearance width and the second clearance width are substantially similar (see fig. 8c).
In regard to claims 2 and 18, wherein a first plurality of flanks comprises a first plurality of stab flanks, wherein the second plurality of flanks comprises a second plurality of stab flanks, and wherein the clearances that are formed between the first plurality of flanks and the second plurality of flanks when the first and second expandable tubular members connect comprise clearances between the first and second plurality of stab flanks (see fig. 8c).
In regard to claims 3, 4 and 19-20, wherein a first plurality of flanks comprises a first plurality of load flanks, wherein the second plurality of flanks comprises a second plurality of load flanks, and wherein the clearances that are formed between the first plurality of flanks and the second plurality of flanks when the first and second expandable tubular members connect comprise clearances between the first and second plurality of load flanks (see fig. 8c).
In regard to claims 5 and 13, wherein the first expandable tubular member and the second expandable tubular member are configured to radially expand in a second position; and wherein the clearances are axially narrower in the second position than in the first position (see fig. 8f).
In regard to claims 6 and 14, wherein the clearances are axially closed in the second position (see fig. 8f).
In regard to claims 7, wherein second clearances are formed between the first plurality of roots and the second plurality of crests after the first and second expandable tubular members connect (see fig. 8c).
In regard to claims 8 and 16, wherein the first expandable tubular member and the second expandable tubular member are configured to radially expand in a second position; and wherein the second clearances are radially narrower in the second position than in the first position (see fig. 8f).
In regard to claims 9 and 17, wherein the second clearances are radially closed in the second position (see fig. 8f).
In regard to claims 10, wherein second clearances are formed between the second plurality of roots and the first plurality of crests after the first and second expandable tubular members connect (see fig. 8c).
In regard to claims 11, wherein the first screw threadform of the first expandable tubular member comprises a square threadform, and wherein the second screw threadform of the second expandable tubular member comprises a square threadform (see fig. 8c and figs. 59a-c).
In regard to claim 21, wherein a first stab flank of the first plurality of flanks and a first stab flank of the first plurality of flanks and a second stab flank of the second plurality of flanks define a second stab flank clearance width, and the fist stab flank clearance width and the second stab flank clearance with are substantially similar (see fig. 8c).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679